United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-3782EA
            _____________

United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Royce Kelvin Sanders,                   *
                                        *
                  Appellant.            *
                                             Appeals from the United States
            _____________                    District Court for the Eastern
                                             District of Arkansas.
            No. 97-3856EA
            _____________                       [UNPUBLISHED]

United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Ronnie Joe Benson,                      *
                                        *
                  Appellant.            *
                                  _____________

                            Submitted: September 21, 1998
                                Filed: November 16, 1998
                                 _____________
Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

       The Government tried Royce Kelvin Sanders and Ronnie Joe Benson together
for their participation in a large-scale drug operation. A jury convicted Sanders and
Benson of conspiracy to possess with intent to distribute cocaine and related crimes.
We affirm.

      Sanders contends the district court improperly denied his motion for severance.
Based on our review, we find no abuse of discretion in the district court’s ruling. The
Government compartmentalized its evidence against each defendant and the district
court gave opening and closing instructions informing the jury to decide each
defendant’s case “solely on the evidence that applies to him.”

        Next, Benson raises several contentions related to the sufficiency of the
indictment and of the evidence supporting his conviction. We reject these contentions.
First, the record contains substantial evidence on which the jury reasonably could have
found Benson guilty of the charges. Second, the district court did not abuse its
discretion in denying Benson’s motion for severance. Third, Benson’s assertions
related to the sufficiency of the indictment and the evidence the Government presented
to the grand jury and offered at trial are without legal merit. Finally, Benson also raises
an argument about his sentence. We reject this argument as well. The district court’s
factual findings about Benson’s obstruction of justice and the quantity and identity of
drugs involved are not clearly erroneous. The probation officer properly based his
assessments on the trial testimony and the district court correctly determined Benson’s
guidelines sentence. We further conclude the additional pro se arguments on appeal
are either foreclosed by the holdings of this Court, otherwise without legal merit, or
both.

                                           -2-
We thus affirm Sanders’s and Benson’s convictions and Benson’s sentence.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-